United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 18-3396
                     ___________________________

                          United States of America

                     lllllllllllllllllllllPlaintiff - Appellee

                                        v.

                                 Squacar Gray

                   lllllllllllllllllllllDefendant - Appellant
                                   ____________

                 Appeal from United States District Court
               for the Eastern District of Missouri - St. Louis
                               ____________

                      Submitted: September 23, 2019
                        Filed: December 9, 2019
                             [Unpublished]
                             ____________

Before KELLY, MELLOY, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.
       Squacar Gray pleaded guilty to being a felon in possession of a firearm in
violation of 18 U.S.C. § 922(g)(1). The district court1 sentenced Gray to 80 months
of imprisonment, followed by two years of supervised release. Gray appeals his
sentence as both procedurally and substantively unreasonable.

       When reviewing a challenge to a sentence, we first ensure that the district court
committed no procedural error, such as improperly calculating the Guidelines range.
United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc). In so doing,
we review the district court’s factual findings for clear error and its application or
interpretation of the Guidelines de novo. United States v. Petruk, 836 F.3d 974, 976
(8th Cir. 2016). If we find no procedural error, we then consider the substantive
reasonableness of the sentence under an abuse-of-discretion standard. Feemster, 572
F.3d at 461.

       At sentencing, the district court adopted the presentence investigation report
(PSR), which established a Guidelines range of 57 to 71 months. Gray moved for a
downward variance and requested a sentence of 24 months. Gray argued that a long
history of substance abuse and mental health issues, along with other mitigating
factors, counseled in favor of leniency and treatment, but the district court disagreed
and denied the motion. While he was out on bond pending trial, Gray cut off his GPS
monitor, and the government heavily relied on this fact when it requested an upward
variance and a sentence of 96 months. The district court granted the government’s
motion for an upward variance and sentenced Gray to 80 months.

      Gray did not object to the calculation of the Guidelines range, but objected to
the upward variance and outlined the potential mitigating factors for the district court
to consider. On appeal, he argues the district court put too much weight on his


      1
       The Honorable Henry E. Autrey, United States District Judge for the Eastern
District of Missouri.

                                          -2-
conduct while on pretrial release. However, we cannot say from the record that the
district court’s factual findings were clearly erroneous or that the district court abused
its discretion by varying upward and imposing a sentence that is nine months longer
than the top end of the Guidelines range. The district court considered the factors as
outlined in 18 U.S.C. § 3553(a), and it was not an abuse of discretion for the district
court to weigh these factors differently than Gray proposed.

      The judgment of the district court is affirmed.
                     ______________________________




                                           -3-